Citation Nr: 0610078	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  94-23 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Stephen Johnson Grove, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from September 29, 1976, to 
November 11, 1976.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision rendered by the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This case was previously remanded by the Board 
in August 1998 and August 2004.


REMAND

In May 2004, the veteran was afforded a Board hearing before 
a Veterans Law Judge who is no longer employed by the Board.  
In January and March 2006, the veteran was notified that he 
had a right to another Board hearing and was requested to 
clarify whether he wanted another hearing.  Subsequently, the 
veteran informed the Board that he desires a video conference 
hearing before a Veterans Law Judge.

Accordingly, this case is REMANDED to the Appeals Management 
Center or the RO for the following action: 

The veteran should be scheduled for a 
video conference hearing before a 
Veterans Law Judge in accordance with 
applicable procedures.  

							(CONTINUED ON NEXT PAGE)
No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

